DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.
Applicant argues that Hong ‘924 does not teach a continuous full depth of focus for photopic region specifically. Applicant argues that Hong ‘924 lacks the high energy efficiency usage of light energy.  However, applicant should note that this feature is not claimed. 
Even if it was claimed: "high" is relative and therefore unclear lacking a reference frame/point.  Applicant's disclosure does not indicate what value(s) are considered "high" or alternatively "low"/not "high".  
Applicant argues that “certain” existing multifocal IOLs do not provide the “continuous full depth of focus” and therefore the prior art trifocal lens cannot teach this feature.
Applicant’s specification only provides that continuous means including from near to far/infinite distance, see [0006], [0032], [0033], [0036], [0037] (PG Publication of current Application, US 2019/0314148 A1).  Applicants specification does not provide any special definition for what is meant by continuous. Therefore, the plain meaning of [marked by uninterrupted extension in space, time, or sequence] is used, <https://www.merriam-webster.com/dictionary/continuous>.
There is no disclosure or arguments of what way(s) Hong '924 or any other prior multifocal (trifocal) lens fails to be "continuous full depth of focus".  Rather, Applicant's disclosure makes a conclusory statement that "certain" prior multifocal lens does not have "continuous full depth of focus", [0027], without any evidence of how this statement is true.  Throughout Applicant's disclosure the only requirement for "continuous full depth of focus" is coverage of near to far/infinite depths.  Applicant's disclosure provides three diffractive surface patterns at Figures 5A, 7A, and 9A.  These Figures lack any numerical values and at best show relative quantities of step height per radial distance.  Applicant does not indicate what feature(s) found in these structures are lacking in the cited (or other) prior art.   
Applicant argues that there is no evidence Hong '924 teaches a "continuous" depth of focus.  Per Applicant's specification continuous depth of focus (see paragraphs noted supra) requires focus at near to far/infinite.  The trifocal pattern of Figure 1B provides vision at each distance and is a continuous pattern as shown both in shape (Figure 1B) and energy (Figure 3).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, 5-7, 9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 2007/0182924).

Referring to claims 1 and 7, Hong et al. discloses(Figs. 1A-4C) an ophthalmic lens comprising: an anterior surface(14) and a posterior surface(16), at least one of the anterior surface(14) and posterior surface(16) including a first surface region corresponding to a photopic aperture (central region/trifocal area of 1B) of a pupil and a second surface region(outer region) corresponding to a difference between the photopic aperture and a mesopic aperture of the pupil(outer annular region); and a first microstructure pattern formed in the first surface region(paragraph , discloses the anterior or posterior portion being diffractive), the first microstructure pattern introducing a phase perturbation into an optical path of incoming light such that a continuous full depth of focus for photopic vision is provided (paragraphs 49-50, discloses near, intermediate and far focus); a first microstructure pattern for extending depth of focus of visible light along an optical axis of the intraocular lens, the first microstructure pattern formed in a first surface region of the optic zone corresponding to a photopic aperture of the pupil (paragraphs paragraph 49-50, 57, Figs. 1A-4C). [Applicant should note that the use of the terms photopic and mesopic are referring to different states of the pupil, which in fact can vary. Therefore, if the structure of the lens has a central region and outer region that contain a microstructure pattern will meet the recited claimed language].
Referring to claims 3 and 9, Hong et al. discloses a second microstructure pattern formed in the second surface region, the second microstructure pattern configured to provide bifocal vision in the mesopic aperture (paragraph 41; see Fig. 1B, for second microstructure patterns).
Referring to claims 5 and 11, Hong et al. discloses wherein the first microstructure pattern is defined by a step pattern (paragraphs 36-41).
Referring to claims 6 and 12, Hong et al. discloses wherein the step pattern is defined by a step height, a step width, and a phase value (paragraphs 36-41).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims is/are 2, 8, are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2007/0182924) as applied to claims 1 and 7 above, and further in view of Hong et al. (US 2010/0312336).

Referring to claims 2 and 8, Hong et al. (‘924) discloses a multifocal lens with an extended depth of focus. 
Hong et al. (‘924) lacks a detailed description of the second surface region being refractive and providing monofocal vision in the mesopic aperture.
Hong et al. (‘336) discloses wherein the second surface region is refractive and provides monofocal vision in the mesopic aperture (Fig. 4, item 66) for the purpose of providing an extended depth of focus across the lens surface.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hong et al. (‘924) to include a second surface as taught by Hong et al. (‘336) in order to include the benefit of extended depth focus.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2007/0182924) in as applied to claims 1 and 7 above, and further view of Simpson et al. (EP 2 400 339 also published as US 2009/0088840). 

Referring to claims 4 and 10, Hong et al. discloses a second microstrucuture pattern formed in the second surface region of the optic zone corresponding to a difference between the photopic aperture and mesopic aperture of the pupil. 
Hong et al. (‘924) lacks a detailed description of the second microstructure pattern configured to provide trifocal vision in the mesopic aperture. 
Simpson et al. discloses a zonal diffractive lens with anterior and posterior surfaces that comprise apertures and regions of diffractive trifocal focusing power (See Fig. 10 and abstract) for the purpose of providing multifocal lens correction(paragraph 75).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the lens of Hong et al. to have a second microstructure pattern that comprises a trifocal structure as taught in Simpson et al. in order to providing multifocal lens correction (paragraph 75). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774